Citation Nr: 1426966	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Wegner's granulomatosis, including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.W.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, to include confirmed service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

In May 2012, the Board requested an opinion from a Veterans Health Administration (VHA) rheumatologist medical expert.  In June 2012, the requested VHA opinion was incorporated into the record.  In July 2012, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In August 2012, an amended VHA opinion was incorporated into the record. In September 2012, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  

In October 2012, the Veteran submitted additional evidence/argument and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  The Board accordingly remanded the appeal in November 2012.  A supplemental statement of the case (SSOC) was subsequently issued in December 2012.  In response to the December 2012 SSOC, the Veteran, via his representative, submitted a 30 Day Waiver, indicating that he had no additional evidence and, if additional evidence was submitted at a later time, he waived Agency of Original Jurisdiction (AOJ) consideration of that evidence. See 38 C.F.R. § 20.1304 (2013).  In January 2013, the Veteran submitted additional statements in support of his claim; however, such evidence is duplicative of evidence and arguments already included in the claims file.  The Board notes that the Virtual VA e-folder also includes VA audiological examinations, and an October 2013 rating decision granting a claim of service connection for tinnitus, and denying claims for depression and tinnitus, which are not included in the paper claims file, but are not relevant to the current appeal.  In this regard, the Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

2. The most competent and probative evidence of record demonstrates that the Veteran's Wegener's granulomatosis did not have onset in-service and is not related to presumed Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for Wegener's granulomatosis have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for a lung disability, the RO provided pre-adjudication VCAA notice by a letter dated September 2008.  The Veteran was notified of the evidence needed to substantiate a claim for direct service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letter further explained the criteria for establishing service connection as the result of exposure to Agent Orange.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and timing of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

VA has obtained service records, VA records, and available private records.  In June and August of 2012, the Board obtained an expert medical opinion, as well as an addendum to that opinion, from the Veterans Health Administration (VHA).  As the opinion of the VHA medical expert was based on a correct factual premise and pertinent medical history, and as the opinion is unequivocal and supported by a detailed rationale and the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, the VHA medical opinion is adequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Lastly, the provisions of 38 C.F.R. 3.103(c)(2) require that the RO official or VLJ who conducts a hearing fulfills two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal.  The record fails to show harmful error under Bryant as the development (medical nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection - Applicable Regulations and Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). If there is no such manifestation, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  

In this case, however, the Veteran's Wegener's granulamatosis is not among the chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, neither the presumptive provisions of 38 C.F.R. §§ 3.307, 3.390(a), nor the provisions pertaining to continuity of symptomatology under 38 C.F.R. § 3.303(b) are applicable in this case. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension, cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses), cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder and bile ducts), and pancreatic cancer), bone and joint cancer, melanoma, non-melanoma skin cancer (basal cell and squamous cell), breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate), urinary bladder cancer, renal cancer (kidney and renal pelvis), cancers of brain and nervous system (including eye), endocrine cancers (including thyroid and thymus), leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia), cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption), reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and-in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia)), neurobehavioral disorders (cognitive and neuropsychiatric), neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease), respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung), gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers), immune system disorders (immune suppression, allergy, and autoimmunity), circulatory disorders (other than ischemic heart disease), endometriosis, effects on thyroid homeostasis, hearing loss, eye problems; and bone conditions. See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Veteran contends that his Wegener's granulomatosis (hereinafter, "Wegener's"), a disorder causing inflammation of the blood vessels, is the result of Agent Orange exposure. See Hearing Transcript, generally. 

As an initial matter, the record confirms a current Wegener's granulomatosis diagnosis. See March 2012 Medical Record from Dr. Amin. 

Briefly, service treatment records are negative for any complaints, treatment, or diagnoses relating to Wegener's granulomatosis.  Clinical evaluation of the Veteran's vascular, heart, musculoskeletal, and lung systems were all normal upon separation in May 1969.  Accordingly, on the basis of the service treatment records, alone, Wegener's granulomatosis was not affirmatively shown to have been present during service (nor does the Veteran otherwise contend that it was), and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

In fact, the Veteran was not diagnosed with, or treated for Wegener's granulomatosis (with lung and joint involvement) until 1996, nearly 27 years after his separation from service. See Midwest City Regional Hospital Discharge Summary.  The evidence does not otherwise demonstrate, nor does the Veteran contend that he has experienced continued Wegener's symptomatology since service.  And, as noted above, Wegener's granulomatosis is not among the chronic diseases listed under 38 C.F.R. § 3.309(a); accordingly, neither the presumptive provisions pertaining to chronic diseases (38 C.F.R. §§ 3.307, 3.390(a)), nor the provisions pertaining to continuity of symptomatology under 38 C.F.R. § 3.303(b) are applicable in this case.

With regard to the claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.  

However, Wegener's granulomatosis is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure. See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."). 

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309(e) have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service caused his post-service cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In connection with this claim, a June 2012 VHA medical opinion (with an August 2012 addendum VHA opinion) was obtained, wherein the examiner opined that it was less likely than not that his Wegener's granulomatosis was incurred in, or caused by Agent Orange exposure.  In support of this finding, the examiner cited to various medical reports and studies conducted by the World Health Organization (WHO) (Principles and Methods for Assessing Autoimmunity Associated with Exposures to Chemicals, 2006).  One cited report from the WHO indicated that before "any firm conclusion on an association of TCDD (dioxin) exposure with an autoimmunity or auto immune disease can be drawn, additional evidence is required."  Another cited study indicated that there was "no significant correlation between autoantibody levels and dioxin concentration in the blood lipids."  Yet another cited report/study found that there was "no induction of antinuclear antibodies in patients intoxicated with PCBs and dioxin contaminants in rice oil."  Based on the foregoing, the examiner explained that Wegener's was a "rare" disease with autoimmune etiology and that most cases did not have a history of Agent Orange exposure.  The examiner did note that certain medications, such as propylthiouracil, had been associated with the disease; however, there was "no evidence that environmental exposure to chemicals will cause Wegener's."  The examiner reaffirmed his previous conclusion in an August 2012 addendum opinion (i.e., that Wegener's was less likely than not caused by Agent Orange exposure), noting that Wegener's was an autoimmune disease which presented in the Veteran nearly 30 years after Agent Orange exposure, and that in his review of the medical literature, there "are no documented cases of Agent Orange exposure causing Wegener's granulamatosis."  

The Board finds the June 2012/August 2012 VHA expert opinions to be very persuasive.  The opinions were rendered with a complete review of all the evidence in the claims folder, to include the Veteran's contentions.  The examiner supported his conclusion with citations to various medical literature, studies, and reports, and essentially found no evidence to support a claim that the Veteran's Wegener's granulamatosis was likely related to service and/or Agent Orange. 

The Board acknowledges that the Veteran submitted a March 2012 statement from Dr. Amin, M.D., a private physician, in support of his claim.  Dr. Amin recognized the Veteran's reported exposure to Agent Orange during service and current Wegener's granulomatosis, and stated that "to my knowledge, there is no known correlation, but it is possible that it is related as it is an immunemediated disease and dioxin is known to cause immune-related problems."  Dr. Amin did not cite to any specific medical literature in support of his statement; nor did he indicate review of the claims file. 

The Board does not find Dr. Amin's opinion to be persuasive or probative in this matter.  Indeed, Dr. Amin stated that it was "possible" that Wegener's was related to dioxin because it is known to cause immune-related problems. (Emphasis added).  However, such statement is wholly speculative in nature, and also does not render any concrete opinion supported by medical analysis. Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship between service and the claimed disorder "may" be presented).  

In contrast, the VHA examiner reviewed the Veteran's service treatment records and post-service treatment records and medical history; he cited to various, relevant medical literature and reports; and he provided a sound rationale for his definitive conclusion.  

Based on the above, the most probative medical opinion of record is that of the June 2012/August 2012 VHA examiner, who essentially found that the Veteran's Wegener's was not related to Agent Orange exposure.  

The Board also acknowledges the Veteran's submission of The American People's Dioxin Report, a document which references observed toxic effects of dioxin (e.g., shrinking of the thymus and immune suppression in animals); an internet article concerning the use and manufacturing of Agent Orange; and an article from the Arthritis Foundation discussing Wegener's granulomatosis and its diagnosis, treatment, symptoms, and prognosis in patients suffering from this condition. (Emphasis added). 

While the Veteran submitted the foregoing evidence in an attempt to establish a medical nexus between service (Agent Orange exposure) and his Wegener's granulamatosis, this evidence does not indicate such a link.  Moreover, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive." Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999). See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

In this case, however, there is no such supporting competent medical opinion (again, Dr. Amin's opinion has been deemed speculative and not probative in this matter), let alone relying on or agreeing with the submitted medical literature to etiologically link the Veteran's Wegener's to his herbicide exposure in service.

The Veteran also submitted an April 2005 letter from the VAMC in Oklahoma City, which indicated that he had undergone an Agent Orange Registry VA examination, and was diagnosed with Wegener's granulomatosis, dyslipidemia, and hypertension.  However, the letter also specifically advised the Veteran that these conditions "may not necessarily be related to Agent Orange exposure," and that he should follow-up with his physician for his medical problems.  As the April 2005 letter is merely informative, and does not affirmatively establish any link between the Wegener's and Agent Orange, it is not probative for the purposes of establishing a medical nexus in this case.  

Finally, with regard to the Veteran's own statements and testimony as to a connection between his Wegener's granulomatosis and a disease or injury in service (to include herbicide exposure), the Board finds that lay evidence is not competent to address this matter because such disease is too complicated a disease to be capable of lay observation. Barr, 21 Vet. App. at 309.  The relevant medical evidence in this case adequately addressed the Veteran's contentions.  Accordingly, the June 2012/August 2012 VHA expert opinion is more persuasive than the Veteran's lay statements, Dr. Amin's speculative opinion/statement, and the generic medical articles that are unrelated to the Veteran's specific case. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In short, the Veteran clearly believes that his Wegner's granulomatosis is related to in-service Agent Orange exposure.  The medical evidence indicates that Wegener's was not discovered until decades after his military service.  Although in-service Agent Orange exposure is presumed, the most competent and probative medical evidence of record (i.e., the VHA expert opinion) demonstrates that the Veteran's Wegener's granulamatosis is less likely than not related to that exposure, or to any other incident of his military service.  In sum, there is no basis for granting service connection for this disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Wegener's granulomatosis as due to Agent Orange exposure, there is no reasonable doubt to resolve in his favor, and this claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Wegener's granulamatosis as due to Agent Orange exposure is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


